             Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT



 UNITED STATES OF AMERICA,              )
                                        )               Case No. 5:18-cv-1647
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 JOHN A. MORGAN,                        )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

       THE UNITED STATES OF AMERICA, pursuant to 26 U.S.C. §§ 7401 and 7403, with

the authorization of a delegate of the Secretary of the Treasury and at the direction of a delegate

of the Attorney General of the United States, brings this civil action to (1) reduce to judgment the

unpaid federal income tax liabilities assessed against the defendant John A. Morgan for the tax

years 2010, 2011, 2013, and 2014, and (2) enforce the federal tax liens that arose upon

assessment of the unpaid federal tax liabilities of John A. Morgan, and attached to his controlling

ownership interests in two entities: Caritas Investment, LP and Morgan 2000, LLC.

       FOR ITS COMPLAINT, the United States alleges:

                                         Jurisdiction and Parties

       1.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1340, and

1345, and 26 U.S.C. §§ 7402 and 7403.

       2.      Venue is proper under 28 U.S.C. §§ 1391(b) and 1396.

       3.      The defendant John A. Morgan resides within the jurisdiction of this Court.




                                                 1
             Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 2 of 8



    Count I: Reduce to Judgment Unpaid Federal Income Tax Liabilities Assessed Against
                                   John A. Morgan

        4.     The United States incorporates herein by reference the allegations contained in

Paragraphs 1 through 3, above.

        5.     On the dates, in the amounts, and in regard to the taxable periods set forth below,

a delegate of the Secretary of the Treasury of the United States made the following assessments

against defendant John A. Morgan, for federal income taxes for the years 2010, 2011, 2013, and

2014, and for penalties, and interest, which have balances due after accounting for accruals and

costs as of September 3, 2018, as follows:

   Tax Period         Assessment          Assessment           Assessed          Balance as of
                          Date                Type             Amount             09/03/2018
 2010               11/21/2011          Tax return filed    $585,352.60         $29,985.581
                                        and tax assessed

                    11/21/2011          Penalty for not     $3,674.00
                                        pre-paying tax

                    11/21/2011          Penalty for late    $13,980.19
                                        payment of tax

                    11/21/2011          Interest charged    $7,710.30
                                        for late payment

                    11/10/2014          Interest charged    $44,730.35
                                        for late payment

                    11/10/2014          Penalty for late    $100,125.51
                                        payment of tax

                    10/19/2015          Additional tax      $7,782.00
                                        assessed by
                                        examination




        1
         The original 2010 assessment of $585,352.60 was reduced by $541,198.00 in tax that,
on information and belief, resulted from a carryback of a net operating loss in 2012. The original
2011 assessment of $731,453.00 was also significantly reduced.
                                                2
       Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 3 of 8



2011        10/29/2012      Tax return filed   $731,453.00   $611,145.04
                            and tax assessed

            10/29/2012      Penalty for not    $10,043.05
                            pre-paying tax

            10/29/2012      Penalty for late   $22,798.33
                            payment of tax

            10/29/2012      Interest charged   $10,603.14
                            for late payment

            11/10/2014      Interest charged   $43,685.14
                            for late payment

            11/10/2014      Penalty for late   $133,533.11
                            payment of tax

            11/16/2015      Interest charged   $26,827.62
                            for late payment

            11/16/2015      Penalty for late   $6,513.81
                            payment of tax

            11/14/2016      Interest charged   $32,174.38
                            for late payment

2013        11/24/2014      Tax return filed   $20,506.00    $29,393.65
                            and tax assessed

            11/24/2014      Penalty for late   $812.88
                            payment of tax

            11/24/2014      Interest charged   $375.90
                            for late payment

            11/14/2016      Interest charged   $1,454.16
                            for late payment

            11/14/2016      Penalty for late   $4,267.62
                            payment of tax




                                    3
              Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 4 of 8



 2014                07/11/2016           Tax return filed    $13,505.00           $15,924.97
                                          and tax assessed

                     07/11/2016           Penalty for not     $173.85
                                          pre-paying tax

                     07/11/2016           Penalty for filing $2,264.40
                                          tax return after
                                          the due date

                     07/11/2016           Penalty for late    $754.80
                                          payment of tax

                     07/11/2016           Interest charged    $467.62
                                          for late payment

 Total Unpaid Balance as of September 3, 2018:                                    $686,449.24



        6.     A delegate of the Secretary of the Treasury properly gave notice of the unpaid tax

liabilities described in Paragraph 5, above, to, and made a demand for payment upon, John A.

Morgan.

        7.     Despite such notice and demand, John A. Morgan has failed, neglected, or refused

to pay in full the federal income tax liabilities set forth in Paragraph 5, and after accounting for

all abatements, payments, credits, costs, and accruals, John A. Morgan remains liable to the

United States for the balance due in the amount of $686,449.24, plus statutory additions from

and after September 3, 2018, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622,

and 28 U.S.C. §1961(c).

               Count II: Enforce Federal Tax Liens Against John A. Morgan’s
                               Ownership Interest in Entities

        8.     The United States incorporates herein by reference the allegations contained in

Paragraphs 1 through 7, above.




                                                  4
              Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 5 of 8



        9.     The failure, neglect, or refusal of John A. Morgan to pay the tax liabilities

assessed against him as described in Paragraph 5, following notice and demand for payment of

the same, gave rise, as of the dates of the assessments, to liens in favor of the United States upon

all of the property and rights to property belonging to John A. Morgan in an amount equal to the

unpaid balance of the assessments, plus statutory accruals, pursuant to 26 U.S.C. §§ 6321 and

6322.

        10.    The IRS filed a notice of federal tax lien, in accordance with 26 U.S.C. § 6323(f),

in the name of John A. Morgan for his unpaid federal income tax liabilities for the tax year 2010,

with the Secretary of State of Connecticut, which was recorded at UCC Number IRS870570412,

on May 30, 2012. The IRS also filed a notice of federal tax lien in the name of John A. Morgan

for his unpaid federal income tax liabilities for the tax year 2010, with the Town Clerk of the

City of Stamford, Connecticut, which was recorded in Book 10436, Page 270, on June 4, 2012.

        11.    The IRS filed a notice of federal tax lien, in accordance with 26 U.S.C. § 6323(f),

in the name of John A. Morgan for his unpaid federal income tax liabilities for the tax year 2011,

with the Secretary of State of Connecticut, which was recorded at UCC Number IRS954299613,

on August 13, 2013. The IRS also filed a notice of federal tax lien in the name of John A.

Morgan for his unpaid federal income tax liabilities for the tax year 2011, with the Town Clerk

of the City of Stamford, Connecticut, which was recorded in Book 10831, Page 311, on August

21, 2013.

        12.    The IRS filed a notice of federal tax lien, in accordance with 26 U.S.C. § 6323(f),

in the name of John A. Morgan for his unpaid federal income tax liabilities for the tax year 2013,

with the Secretary of State of Connecticut, which was recorded at UCC Number IRS139051615,

on January 20, 2015. The IRS also filed a notice of federal tax lien in the name of John A.



                                                 5
             Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 6 of 8



Morgan for his unpaid federal income tax liabilities for the tax year 2013, with the Town Clerk

of the City of Stamford, Connecticut, which was recorded in Book 11174, Page 323, on February

10, 2015.

       13.     John A. Morgan, as a limited partner, owns 99 percent of the ownership interests

in Caritas Investment LP (“Caritas Investment”).

       14.     John A. Morgan owns 100 percent of the ownership interest in (i.e., is the sole

member of) Morgan 2000, LLC (“Morgan 2000”). Morgan 2000 owns the other 1% of Caritas

Investment and is its general partner.

       15.     The federal tax liens described in Paragraph 5 have attached to all of the property

and rights to property of John A. Morgan under 26 U.S.C. §§ 6321 and 6322, including (1) his

interest as a 99% limited partner in Caritas Investment, and (2) his 100 percent ownership

interest in Morgan 2000 (which owns the other 1% of Caritas Investment).

       16.     Accordingly, the federal tax liens arising from John A. Morgan’s unpaid tax

liabilities should be enforced against his ownership interests in Caritas Investment and Morgan

2000 in accordance with 26 U.S.C. § 7403. The United States is entitled to a judgment enforcing

the federal tax liens assessed as described in Paragraph 5, above, through a judicial sale of Mr.

Morgan’s ownership interests in Caritas Investment and Morgan 2000.2

       17.     On April 24, 2017, Caritas Investment filed a Chapter 11 bankruptcy petition in

the United States Bankruptcy Court, District of Connecticut. That bankruptcy case was assigned

Docket No. 17-50456. Caritas Investment is the owner of real property commonly known as 140



       2
         The United States reserves the right to move to appoint a receiver to enforce the tax lien
against the ownership interests in Caritas Investment and Morgan 2000 by selling such interests
through appropriate procedures. It also reserves the right to seek the appointment of a receiver
with the powers of a receiver in equity upon the certification of the Secretary of the Treasury that
such a receiver is in the public interest.
                                                 6
                 Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 7 of 8



Wallacks Drive, Stamford, Connecticut, consisting of Caritas Island, which is an island off the

coast of Stamford, Connecticut, and a contiguous parcel of the main land of Stamford (“the Real

Property”). The Real Property is subject to a mortgage against it by Bank of America which has

filed a claim in the bankruptcy case for more than $4.5 million, and is believed to have a market

value of substantially in excess of that sum, thereby causing the ownership interests of John A.

Morgan (directly and indirectly through Morgan 2000) to have substantial value.

           18.    The action initiated by this complaint does not violate the automatic stay of 11

U.S.C. § 362 because the complaint seeks to collect the personal liability of John A. Morgan,

who is not himself in bankruptcy, and because the ownership interests in Caritas Investment and

Morgan 2000 that are the subject of Count II of this complaint are not property of the debtor’s

bankruptcy estate, and therefore this action is not directed toward property of the bankruptcy

estate.3

    WHEREFORE, the plaintiff, United States of America, requests that this Court enter

judgment:

           A.     Against the defendant John A. Morgan for unpaid tax liabilities for the tax years

2010, 2011, 2013, and 2014, in the amount of $686,449.24, plus statutory additions from and




           3
          The United States has filed a proof of claim in the bankruptcy for $806,182.61 in
federal income taxes owed by John A. Morgan on the basis that Caritas Investment holds the
Real Property as the nominee of John A. Morgan. The debtor in possession (Caritas Investment)
has commenced an adversary proceeding against the IRS claiming that it does not hold the
property as Morgan’s nominee. The adversary complaint is assigned Docket No. 18-05035. The
instant complaint may render the adversary proceeding moot by enabling the United States to
satisfy John A. Morgan’s tax liabilities through sale of the effective 100% ownership interests of
John A. Morgan in the partnership (including through Morgan 2000). In case the adversary
proceeding is not moot, the United States will be filing a motion to withdraw the reference over
the adversary complaint and to consolidate that matter with this case.
                                                   7
             Case 5:18-cv-01647 Document 1 Filed 10/02/18 Page 8 of 8



after September 3, 2018, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and

28 U.S.C. §1961(c);

       B.      Enforcing the federal tax liens that arose upon assessment of the unpaid federal

tax liabilities of John A. Morgan, against his controlling ownership interests in Caritas

Investment, LP, and Morgan 2000, LLC;

       C.      Any other and further relief to the United States that the Court deems appropriate.

Dated: October 2, 2018


                                                      Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General


                                                      /s/ Marie E. Wicks
                                                      MARIE E. WICKS
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55
                                                      Washington, D.C. 20044
                                                      202-307-0461 (v)
                                                      202-514-5238 (f)
                                                      Marie.E.Wicks@usdoj.gov




                                                 8
                                         Case 5:18-cv-01647 Document 1-1 Filed 10/02/18 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    JOHN A. MORGAN

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Fairfield County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Marie E. Wicks, Trial Attorney
U.S. Department of Justice, Tax Division
P.O. Box 55, Washington, DC 20044, (202) 307-0461

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. s. 7401 and 26 U.S.C. s. 7403
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         686,449.24                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/02/2018                                                              /s/ Marie E. Wicks
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)     Case 5:18-cv-01647 Document 1-1 Filed 10/02/18 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
